PER CURIAM.
This is a petition for writ of certiorari seeking review of a circuit court order denying petitioner’s motion for protective order by which petitioner sought to prevent respondent from taking his deposition. Petitioner alleges that he is an expert witness, employed by one of the parties to federal litigation arising out of the aircraft accident involved in the state court action and contends that his deposition may not be taken prior to the promulgation of interrogatories by respondent in accordance with Florida Rule of Civil Procedure 1.280(b)(3)(A). Respondent argues that although petitioner has been qualified as an expert in the other case which arises out of the same aircraft accident, petitioner is also a lay witness having knowledge of facts material to the issue raised in that he was a check pilot who passed on the qualifications of the pilots flying the aircraft at the time of the accident. As petitioner is a lay witness, respondent asserts that there is no requirement that interrogatories be propounded prior to the taking of a deposition.
Obviously, there is no necessity for interrogatories prior to the taking of a nonexpert witness’ deposition and therefore, we deny the writ. However, this denial is without prejudice to the right of petitioner or the party employing him to object or refuse to answer, questions during the discovery deposition that involve or seek to discover petitioner’s expert opinions developed as a result of his employment to investigate and analyze the accident.
THOMPSON, ZEHMER and BAR-FIELD, JJ., concur.